UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-6128 Name of Registrant: Putnam New Opportunities Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam New Opportunities Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 6/30/10 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam New Opportunities Fund Fund Name : Putnam New Opportunities Fund Date of fiscal year end : 06/30/2010 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP 88579Y101 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Linda Alvarado Mgmt For For For 2 Elect George Buckley Mgmt For For For 3 Elect Vance Coffman Mgmt For For For 4 Elect Michael Eskew Mgmt For For For 5 Elect W. James Farrell Mgmt For For For 6 Elect Herbert Henkel Mgmt For For For 7 Elect Edward Liddy Mgmt For For For 8 Elect Robert Morrison Mgmt For For For 9 Elect Aulana Peters Mgmt For For For 10 Elect Robert Ulrich Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 2008 Long-Term Mgmt For For For Incentive Plan 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For Elect David Owen Mgmt For For For Elect Roy Roberts Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect William Smithburg Mgmt For For For Elect Glenn Tilton Mgmt For For For Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP G1150G111 08/05/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Reincorporation from Bermuda to Mgmt For For For Ireland 2 Right to Adjourn Meeting Mgmt For For For 3 Creation of Distributable Reserves Mgmt For For For 4 Right to Adjourn Meeting Mgmt For For For ACCENTURE PLC Ticker Security ID: Meeting Date Meeting Status ACN CUSIP G1151C101 02/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Kimsey Mgmt For For For 2 Elect Robert Lipp Mgmt For For For 3 Elect Wulf von Schimmelmann Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 2010 Share Incentive Plan Mgmt For For For 6 2010 Employee Share Purchase Mgmt For For For Plan 7 Authorization to Hold the 2011 Mgmt For Abstain Against Annual Meeting Outside of Ireland 8 Authority to Repurchase Shares Mgmt For For For 9 Issuance of Treasury Shares Mgmt For For For Activision Blizzard, Inc. Ticker Security ID: Meeting Date Meeting Status ATVI CUSIP 00507V109 12/17/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to the 2008 Incentive Mgmt For For For Plan Adobe Systems Incorporated Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP 00724F101 04/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Barnholt Mgmt For For For 2 Elect Michael Cannon Mgmt For For For 3 Elect James Daley Mgmt For For For 4 Elect Charles Geschke Mgmt For Against Against 5 Elect Shantanu Narayen Mgmt For For For 6 Amendment of the 2003 Equity Mgmt For For For Incentive Plan 7 Ratification of Auditor Mgmt For For For ADTRAN, Inc. Ticker Security ID: Meeting Date Meeting Status ADTN CUSIP 00738A106 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Stanton Mgmt For For For Elect H. Fenwick Huss Mgmt For For For Elect Ross Ireland Mgmt For For For Elect William Marks Mgmt For For For Elect James Matthews Mgmt For For For Elect Balan Nair Mgmt For For For Elect Roy Nichols Mgmt For For For 2 Amendment to the 2005 Directors Mgmt For For For Stock Option Plan 3 Ratification of Auditor Mgmt For For For Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP 00817Y108 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Clark, Jr. Mgmt For For For 2 Elect Betsy Cohen Mgmt For For For 3 Elect Molly Coye Mgmt For For For 4 Elect Roger Farah Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jeffrey Garten Mgmt For For For 7 Elect Earl Graves Mgmt For For For 8 Elect Gerald Greenwald Mgmt For For For 9 Elect Ellen Hancock Mgmt For For For 10 Elect Richard Harrington Mgmt For For For 11 Elect Edward Ludwig Mgmt For For For 12 Elect Joseph Newhouse Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2010 Stock Incentive Plan Mgmt For For For 16 2010 Non-Employee Director Mgmt For For For Compensation Plan 17 2001 Annual Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Aflac Incorporated Ticker Security ID: Meeting Date Meeting Status AFL CUSIP 001055102 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Amos Mgmt For For For 2 Elect John Shelby Amos, II Mgmt For For For 3 Elect Paul Amos, II Mgmt For For For 4 Elect Michael Armacost Mgmt For For For 5 Elect Kriss Cloninger, III Mgmt For For For 6 Elect Joe Harris Mgmt For For For 7 Elect Elizabeth Hudson Mgmt For For For 8 Elect Douglas Johnson Mgmt For For For 9 Elect Robert Johnson Mgmt For For For 10 Elect Charles Knapp Mgmt For For For 11 Elect E. Stephen Purdom Mgmt For For For 12 Elect Barbara Rimer Mgmt For For For 13 Elect Marvin Schuster Mgmt For For For 14 Elect David Thompson Mgmt For For For 15 Elect Robert Wright Mgmt For For For 16 Elect Takuro Yoshida Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Ratification of Auditor Mgmt For For For Agrium Inc. Ticker Security ID: Meeting Date Meeting Status AGU CUSIP 008916108 05/12/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ralph Cunningham Mgmt For Withhold Against Elect Germaine Gibara Mgmt For Withhold Against Elect Russel Girling Mgmt For For For Elect Susan Henry Mgmt For For For Elect Russell Horner Mgmt For For For Elect A. Anne McLellan Mgmt For For For Elect David Lesar Mgmt For For For Elect John Lowe Mgmt For For For Elect Derek Pannell Mgmt For For For Elect Frank Proto Mgmt For For For Elect Michael Wilson Mgmt For For For Elect Victor Zaleschuk Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Shareholder Rights Plan Mgmt For For For 4 Advisory Vote on Executive Mgmt For For For Compensation Allergan, Inc. Ticker Security ID: Meeting Date Meeting Status AGN CUSIP 018490102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Gallagher Mgmt For For For 2 Elect Gavin Herbert Mgmt For For For 3 Elect Dawn Hudson Mgmt For For For 4 Elect Stephen Ryan Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Elimination of Supermajority Mgmt For For For Requirement to Remove Directors for Cause 7 Elimination of Supermajority Mgmt For For For Requirement to Approve Certain Business Combinations 8 Elimination of Supermajority Mgmt For For For Requirement to Amend Restated Certificate of Incorporation 9 Technical Amendments to Mgmt For For For Certificate of Incorporation Alliant Techsystems Inc. Ticker Security ID: Meeting Date Meeting Status ATK CUSIP 018804104 08/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frances Cook Mgmt For For For Elect Martin Faga Mgmt For For For Elect Ronald Fogleman Mgmt For For For Elect Douglas Maine Mgmt For For For Elect Roman Martinez IV Mgmt For For For Elect Daniel Murphy Mgmt For For For Elect Mark Ronald Mgmt For For For Elect William Van Dyke Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Stock Mgmt For For For Incentive Plan Amazon.com, Inc. Ticker Security ID: Meeting Date Meeting Status AMZN CUSIP 023135106 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jeffrey Bezos Mgmt For For For 2 Elect Tom Alberg Mgmt For For For 3 Elect John Seely Brown Mgmt For For For 4 Elect William Gordon Mgmt For For For 5 Elect Alain Monie Mgmt For For For 6 Elect Thomas Ryder Mgmt For For For 7 Elect Patricia Stonesifer Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report AMETEK, Inc. Ticker Security ID: Meeting Date Meeting Status AME CUSIP 031100100 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles D. Klein Mgmt For For For Elect Steven W. Kohlhagen Mgmt For For For 2 Ratification of Auditor Mgmt For For For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Ancestry.com Inc. Ticker Security ID: Meeting Date Meeting Status ACOM CUSIP 032803108 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Boesenberg Mgmt For Withhold Against Elect Benjamin Spero Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP 037833100 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Campbell Mgmt For For For Elect Millard Drexler Mgmt For For For Elect Albert Gore, Jr. Mgmt For For For Elect Steven Jobs Mgmt For For For Elect Andrea Jung Mgmt For For For Elect Arthur Levinson Mgmt For For For Elect Jerome York Mgmt For For For 2 Amendment to the 2003 Employee Mgmt For For For Stock Plan 3 Amendment to the 1997 Director Mgmt For For For Stock Option Plan 4 Advisory Vote on Executive Mgmt For For For Compensation 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Formation of Sustainability Committee Assured Guaranty Ltd. Ticker Security ID: Meeting Date Meeting Status AGO CUSIP G0585R106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil Baron Mgmt For Withhold Against Elect G. Lawrence Buhl Mgmt For Withhold Against Elect Dominic Frederico Mgmt For Withhold Against Elect Howard Albert Mgmt For Withhold Against Elect Robert A. Bailenson Mgmt For Withhold Against Elect Russell B. Brewer Mgmt For Withhold Against Elect Gary Burnet Mgmt For Withhold Against Elect Dominic J. Frederico Mgmt For Withhold Against Elect Sean McCarthy Mgmt For Withhold Against Elect James M. Michener Mgmt For Withhold Against Elect Robert B. Mills Mgmt For Withhold Against Elect Kevin Pearson Mgmt For Withhold Against Elect Andrew Pickering Mgmt For Withhold Against 2 Bermuda Law Change Amendments Mgmt For For For 3 Corporate Governance Mgmt For For For Amendments 4 Ratification of Auditor Mgmt For For For 5 Appointment of Auditor (Assured Mgmt For For For Guaranty Re Ltd.) 6 Appointment of Auditor (Assured Mgmt For For For Guaranty Ireland Holdings Ltd.) Avago Technologies Limited Ticker Security ID: Meeting Date Meeting Status AVGO CUSIP Y0486S104 03/31/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Hock Tan Mgmt For Against Against 2 Elect Adam Clammer Mgmt For Against Against 3 Elect James Davidson Mgmt For Against Against 4 Elect James Diller, Sr. Mgmt For Against Against 5 Elect James Greene Jr. Mgmt For Against Against 6 Elect Kenneth Hao Mgmt For Against Against 7 Elect John Joyce Mgmt For Against Against 8 Elect David Kerko Mgmt For Against Against 9 Elect Justine Lien Mgmt For Against Against 10 Elect Donald Macleod Mgmt For Against Against 11 Elect Bock Seng Tan Mgmt For Against Against 12 Appointment of Auditor and Mgmt For For For Authority to Set Fees 13 Directors' Fees Mgmt For For For 14 Authority to Issue Shares without Mgmt For For For Preemptive Rights 15 Authority to Repurchase Shares Mgmt For For For Avis Budget Group, Inc. Ticker Security ID: Meeting Date Meeting Status CAR CUSIP 053774105 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ronald Nelson Mgmt For For For 2 Elect Mary Choksi Mgmt For For For 3 Elect Leonard Coleman Mgmt For For For 4 Elect Martin Edelman Mgmt For For For 5 Elect John Hardy, Jr. Mgmt For For For 6 Elect Lynn Krominga Mgmt For For For 7 Elect Eduardo Mestre Mgmt For For For 8 Elect F. Robert Salerno Mgmt For For For 9 Elect Stender Sweeney Mgmt For For For 10 Ratification of Auditor Mgmt For For For Bally Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status BYI CUSIP 05874B107 12/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Robbins Mgmt For For For 2 2010 Long Term Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Barrick Gold Corp. Ticker Security ID: Meeting Date Meeting Status ABX CUSIP 067901108 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Beck Mgmt For For For Elect Charles Birchall Mgmt For For For Elect Donald Carty Mgmt For Withhold Against Elect Gustavo Cisneros Mgmt For For For Elect Marshall Cohen Mgmt For For For Elect Peter Crossgrove Mgmt For Withhold Against Elect Robert Franklin Mgmt For For For Elect J. Brett Harvey Mgmt For For For Elect Brian Mulroney Mgmt For Withhold Against Elect Anthony Munk Mgmt For For For Elect Peter Munk Mgmt For For For Elect Aaron Regent Mgmt For For For Elect Nathaniel Rothschild Mgmt For For For Elect Steven Shapiro Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Advisory Vote on Executive Mgmt For For For Compensation Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP 071813109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blake Devitt Mgmt For For For 2 Elect John Forsyth Mgmt For For For 3 Elect Gail Fosler Mgmt For For For 4 Elect Carole Shapazian Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Blackrock Inc Ticker Security ID: Meeting Date Meeting Status BLK CUSIP 09247X101 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Abdlatif Yousef Al-Hamad Mgmt For For For Elect Mathis Cabiallavetta Mgmt For For For Elect Dennis Dammerman Mgmt For For For Elect Robert Diamond, Jr. Mgmt For For For Elect David Komansky Mgmt For For For Elect James Rohr Mgmt For For For 2 Amendment to the 1999 Stock Mgmt For Against Against Award and Incentive Plan 3 Amendment to the 1999 Annual Mgmt For For For Incentive Performance Plan 4 Ratification of Auditor Mgmt For For For Bruker Corporation Ticker Security ID: Meeting Date Meeting Status BRKR CUSIP 116794108 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wolf-Dieter Emmerich Mgmt For Withhold Against Elect Brenda Furlong Mgmt For Withhold Against Elect Frank Laukien Mgmt For Withhold Against Elect Richard Packer Mgmt For Withhold Against 2 2010 Incentive Compensation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For C.H. Robinson Worldwide, Inc. Ticker Security ID: Meeting Date Meeting Status CHRW CUSIP 12541W209 05/13/2010 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Polacek Mgmt For TNA N/A 2 Elect ReBecca Roloff Mgmt For TNA N/A 3 Elect Michael Wickham Mgmt For TNA N/A 4 2010 Non-Equity Incentive Plan Mgmt For TNA N/A 5 Ratification of Auditor Mgmt For TNA N/A CARBO Ceramics Inc. Ticker Security ID: Meeting Date Meeting Status CRR CUSIP 140781105 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sigmund L. Cornelius Mgmt For For For Elect James B. Jennings Mgmt For For For Elect Gary A. Kolstad Mgmt For For For Elect H. E. Lentz, Jr. Mgmt For For For Elect Randy L. Limbacher Mgmt For For For Elect William C. Morris Mgmt For For For Elect Robert S. Rubin Mgmt For For For 2 Ratification of Auditor Mgmt For For For Cavium Networks, Inc. Ticker Security ID: Meeting Date Meeting Status CAVM CUSIP 14965A101 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Syed Ali Mgmt For For For Elect Anthony Thornley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Check Point Software Tech LT Ticker Security ID: Meeting Date Meeting Status CHKP CUSIP M22465104 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gil Shwed Mgmt For For For Elect Marius Nacht Mgmt For For For Elect Jerry Ungerman Mgmt For For For Elect Dan Propper Mgmt For For For Elect David Rubner Mgmt For For For Elect Tal Shavit Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Approval of Compensation for the Mgmt For For For Company's Chairman and CEO, Gil Shwed Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 15 Amendment to the Employee Stock Mgmt For For For Purchase Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Formation of a Board Committee on Human Rights 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Internet Fragmentation Cliffs Natural Resources Inc. Ticker Security ID: Meeting Date Meeting Status CLF CUSIP 18683K101 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ronald Cambre Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Susan Cunningham Mgmt For For For Elect Barry Eldridge Mgmt For For For Elect Susan Green Mgmt For For For Elect Janice Henry Mgmt For For For Elect James Kirsch Mgmt For For For Elect Francis McAllister Mgmt For For For Elect Roger Phillips Mgmt For For For Elect Richard Riederer Mgmt For For For Elect Alan Schwartz Mgmt For For For 2 Elimination of Supermajority Mgmt For For For Requirement 3 Amendment to the 2007 Incentive Mgmt For For For Equity Plan 4 Ratification of Auditor Mgmt For For For CME Group Inc Ticker Security ID: Meeting Date Meeting Status CME CUSIP 12572Q105 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Terrence Duffy Mgmt For Withhold Against Elect Charles Carey Mgmt For Withhold Against Elect Mark Cermak Mgmt For Withhold Against Elect Martin Gepsman Mgmt For Withhold Against Elect Leo Melamed Mgmt For Withhold Against Elect Joseph Niciforo Mgmt For Withhold Against Elect C.C. Odom II Mgmt For Withhold Against Elect John Sandner Mgmt For Withhold Against Elect Dennis Suskind Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Coca-Cola Enterprises Inc. Ticker Security ID: Meeting Date Meeting Status CCE CUSIP 191219104 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. Phillip Humann Mgmt For For For Elect Suzanne Labarge Mgmt For For For Elect Veronique Morali Mgmt For For For Elect Phoebe Wood Mgmt For For For 2 Amendment to the 2007 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Severance Agreements Cognizant Technology Solutions Corporation Ticker Security ID: Meeting Date Meeting Status CTSH CUSIP 192446102 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Klein Mgmt For For For 2 Elect Lakshmi Narayanan Mgmt For For For 3 Elect Maureen Breakiron-Evans Mgmt For For For 4 Amendment to the 2004 Employee Mgmt For For For Stock Purchase Plan 5 Ratification of Auditor Mgmt For For For Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP 194162103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Helene Gayle Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect Joseph Jimenez Mgmt For For For 6 Elect David Johnson Mgmt For For For 7 Elect Richard Kogan Mgmt For For For 8 Elect Delano Lewis Mgmt For For For 9 Elect J. Pedro Reinhard Mgmt For For For 10 Elect Stephen Sadove Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Shareholder Proposal Regarding ShrHldr For Against Against Reviewing Charitable Spending 14 Shareholder Proposal Regarding ShrHldr For Against Against Right to Call a Special Meeting Costco Wholesale Corporation Ticker Security ID: Meeting Date Meeting Status COST CUSIP 22160K105 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Benjamin Carson, Sr. Mgmt For For For Elect William Gates Mgmt For For For Elect Hamilton James Mgmt For Withhold Against Elect Jill Ruckelshaus Mgmt For For For 2 Amendment to the 2002 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F105 03/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Kathy Herbert Mgmt For For For 8 Elect Randall Hogan, III Mgmt For For For 9 Elect Richard Meelia Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect Tadataka Yamada Mgmt For For For 12 Elect Joseph Zaccagnino Mgmt For For For 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Reissue Treasury Mgmt For For For Shares CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP 126650100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Incentive Compensation Plan Mgmt For For For 15 Amendment to the Charter to Allow Mgmt For For For Shareholders to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Climate Change Principles Cymer, Inc. Ticker Security ID: Meeting Date Meeting Status CYMI CUSIP 232572107 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Abbe Mgmt For For For Elect Robert Akins Mgmt For For For Elect Edward Braun Mgmt For For For Elect Michael Gaulke Mgmt For For For Elect William Oldham Mgmt For For For Elect Eric Ruttenberg Mgmt For For For Elect Peter Simone Mgmt For For For Elect Young Sohn Mgmt For For For Elect Jon Tompkins Mgmt For For For 2 Ratification of Auditor Mgmt For For For Del Monte Foods Company Ticker Security ID: Meeting Date Meeting Status DLM CUSIP 24522P103 09/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Terence Martin Mgmt For For For 3 Elect Richard Wolford Mgmt For For For 4 Repeal of Classified Board Mgmt For For For 5 Amendment to the 2002 Stock Mgmt For For For Incentive Plan 6 Amendment to the Annual Incentive Mgmt For Against Against Plan 7 Ratification of Auditor Mgmt For For For Dendreon Corporation Ticker Security ID: Meeting Date Meeting Status DNDN CUSIP 24823Q107 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerardo Canet Mgmt For For For Elect Bogdan Dziurzynski Mgmt For For For Elect Douglas Watson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dick's Sporting Goods, Inc. Ticker Security ID: Meeting Date Meeting Status DKS CUSIP 253393102 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Emanuel Chirico Mgmt For For For Elect Brian Dunn Mgmt For For For Elect Walter Rossi Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Stock Mgmt For Against Against Incentive Plan DIRECTV Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25490A101 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil Austrian Mgmt For For For Elect Ralph Boyd, Jr. Mgmt For For For Elect Paul Gould Mgmt For For For Elect Charles Lee Mgmt For For For Elect Peter Lund Mgmt For For For Elect Gregory Maffei Mgmt For For For Elect John Malone Mgmt For For For Elect Nancy Newcomb Mgmt For For For Elect Haim Saban Mgmt For For For Elect Michael White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Plan Mgmt For For For 4 Executive Officer Cash Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement DIRECTV Group Inc. Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25459L106 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Agreement and Plan of Merger Mgmt For For For 2 Voting and Right of First Refusal Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For Dragonwave Inc. Ticker Security ID: Meeting Date Meeting Status DWI CUSIP 26144M103 06/15/2010 Take No Action Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gerry Spencer Mgmt For TNA N/A Elect Peter Allen Mgmt For TNA N/A Elect Jean-Paul Cossart Mgmt For TNA N/A Elect Russell Frederick Mgmt For TNA N/A Elect Claude Haw Mgmt For TNA N/A Elect Thomas Manley Mgmt For TNA N/A Elect Terence Matthews Mgmt For TNA N/A 2 Appointment of Auditor Mgmt For TNA N/A 3 Amendments to Bylaws Regarding Mgmt For TNA N/A Quorum Requirements 4 Amendments to Bylaws Regarding Mgmt For TNA N/A Uncertificated Shares 5 Amendment to the Stock Option Mgmt For TNA N/A Plan Regarding Amendment Provisions 6 Amendment to the Stock Option Mgmt For TNA N/A Plan Regarding Number of Issuable Shares 7 Stock Option Plan Renewal Mgmt For TNA N/A EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect James DiStasio Mgmt For For For 6 Elect John Egan Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Emergency Medical Services Corporation Ticker Security ID: Meeting Date Meeting Status EMS CUSIP 29100P102 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven B. Epstein Mgmt For Withhold Against Elect Paul B. Iannini Mgmt For Withhold Against Elect James T. Kelly Mgmt For Withhold Against 2 Amendment to the Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP 291011104 02/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Clemens Boersig Mgmt For For For Elect Carlos Fernandez G. Mgmt For Withhold Against Elect Walter Galvin Mgmt For For For Elect Randall Stephenson Mgmt For For For Elect Vernon Loucks, Jr. Mgmt For For For Elect Rozanne Ridgway Mgmt For For For 2 Re-approval of Performance Mgmt For For For Measures under the Annual Incentive Plan 3 Ratification of Auditor Mgmt For For For Emulex Corporation Ticker Security ID: Meeting Date Meeting Status ELX CUSIP 292475209 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Fred Cox Mgmt For For For Elect Michael Downey Mgmt For For For Elect Bruce Edwards Mgmt For For For Elect Paul Folino Mgmt For For For Elect Robert Goon Mgmt For For For Elect Don Lyle Mgmt For For For Elect James McCluney Mgmt For For For Elect Dean Yoost Mgmt For For For 2 Ratification of Auditor Mgmt For For For EnerNOC, Inc. Ticker Security ID: Meeting Date Meeting Status ENOC CUSIP 292764107 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Brewster Mgmt For For For Elect Timothy Healy Mgmt For For For Elect Susan Tierney Mgmt For For For 2 Amendment to the 2007 Employee, Mgmt For Against Against Director and Consultant Stock Plan 3 Ratification of Auditor Mgmt For For For ENGlobal Corporation Ticker Security ID: Meeting Date Meeting Status ENG CUSIP 293306106 06/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Coskey Mgmt For Withhold Against Elect David Gent Mgmt For Withhold Against Elect Randall Hale Mgmt For Withhold Against Elect David Roussel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Expeditors International of Washington, Inc. Ticker Security ID: Meeting Date Meeting Status EXPD CUSIP 302130109 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mark Emmert Mgmt For For For 2 Elect R. Jordan Gates Mgmt For For For 3 Elect Dan Kourkoumelis Mgmt For For For 4 Elect Michael Malone Mgmt For For For 5 Elect John Meisenbach Mgmt For For For 6 Elect Peter Rose Mgmt For For For 7 Elect James Wang Mgmt For For For 8 Elect Robert Wright Mgmt For For For 9 2010 Stock Option Plan Mgmt For For For 10 Ratification of Auditor Mgmt For For For Express Scripts, Inc. Ticker Security ID: Meeting Date Meeting Status ESRX CUSIP 302182100 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gary Benanav Mgmt For For For 2 Elect Frank Borelli Mgmt For For For 3 Elect Maura Breen Mgmt For For For 4 Elect Nicholas LaHowchic Mgmt For For For 5 Elect Thomas Mac Mahon Mgmt For For For 6 Elect Frank Mergenthaler Mgmt For For For 7 Elect Woodrow Myers, Jr. Mgmt For For For 8 Elect John Parker, Jr. Mgmt For For For 9 Elect George Paz Mgmt For For For 10 Elect Samuel Skinner Mgmt For For For 11 Elect Seymour Sternberg Mgmt For For For 12 Elect Barrett Toan Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditures Report 15 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman F5 Networks, Inc. Ticker Security ID: Meeting Date Meeting Status FFIV CUSIP 315616102 03/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Deborah Bevier Mgmt For For For 2 Elect Alan Higginson Mgmt For For For 3 Elect John McAdam Mgmt For For For 4 Ratification of Auditor Mgmt For For For First Citizens BancShares, Inc. Ticker Security ID: Meeting Date Meeting Status FCNCA CUSIP 31946M103 04/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Alexander, Jr. Mgmt For For For Elect Carmen Holding Ames Mgmt For For For Elect Victor Bell III Mgmt For For For Elect George Broadrick Mgmt For For For Elect Hope Connell Mgmt For For For Elect H. M. Craig III Mgmt For For For Elect H. Lee Durham, Jr. Mgmt For For For Elect Lewis Fetterman Mgmt For For For Elect Daniel Heavner Mgmt For For For Elect Frank Holding Mgmt For For For Elect Frank Holding, Jr. Mgmt For For For Elect Lucius Jones Mgmt For For For Elect Robert Mason, IV Mgmt For For For Elect Robert Newcomb Mgmt For For For Elect Lewis Nunnelee II Mgmt For For For Elect James Parker Mgmt For For For Elect Ralph Shelton Mgmt For For For Elect David Ward, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP 336433107 06/01/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Ahearn Mgmt For For For Elect Robert Gillette Mgmt For For For Elect Craig Kennedy Mgmt For For For Elect James Nolan Mgmt For For For Elect William Post Mgmt For For For Elect J. Thomas Presby Mgmt For For For Elect Paul Stebbins Mgmt For For For Elect Michael Sweeney Mgmt For For For Elect Jose Villarreal Mgmt For For For 2 2010 Omnibus Incentive Mgmt For For For Compensation Plan 3 Associate Stock Purchase Plan Mgmt For For For 4 Ratification of Auditor Mgmt For For For FMC Technologies, Inc. Ticker Security ID: Meeting Date Meeting Status FTI CUSIP 30249U101 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thorleif Enger Mgmt For For For Elect Claire Farley Mgmt For For For Elect Joseph Netherland Mgmt For For For 2 Ratification of Auditor Mgmt For Abstain Against 3 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors Freeport-McMoRan Copper & Gold Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP 35671D857 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect Stephen Siegele Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Stock Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Gardner Denver, Inc. Ticker Security ID: Meeting Date Meeting Status GDI CUSIP 365558105 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Hansen Mgmt For For For Elect Diane Schumacher Mgmt For For For Elect Charles Szews Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Approval of the Company's Mgmt For For For Executive Annual Bonus Plan 4 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP 370334104 09/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bradbury Anderson Mgmt For For For 2 Elect R. Kerry Clark Mgmt For For For 3 Elect Paul Danos Mgmt For For For 4 Elect William Esrey Mgmt For For For 5 Elect Raymond Gilmartin Mgmt For For For 6 Elect Judith Hope Mgmt For For For 7 Elect Heidi Miller Mgmt For For For 8 Elect Hilda Ochoa-Brillembourg Mgmt For For For 9 Elect Steve Odland Mgmt For For For 10 Elect Kendall Powell Mgmt For For For 11 Elect Lois Quam Mgmt For For For 12 Elect Michael Rose Mgmt For For For 13 Elect Robert Ryan Mgmt For For For 14 Elect Dorothy Terrell Mgmt For For For 15 2009 Stock Compensation Plan Mgmt For Against Against 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP 372917104 06/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Berthiaume Mgmt For For For Elect Robert Bertolini Mgmt For For For Elect Gail Boudreaux Mgmt For For For Elect Robert Carpenter Mgmt For For For Elect Charles Cooney Mgmt For For For Elect Victor Dzau Mgmt For For For Elect Connie Mack III Mgmt For For For Elect Richard Syron Mgmt For For For Elect Henri Termeer Mgmt For For For Elect Ralph Whitworth Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 2009 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2007 Director Mgmt For For For Equity Plan 5 Amendment to Articles of Mgmt For For For Organization Regarding the Right to Call a Special Meeting 6 Ratification of Auditor Mgmt For For For Gilead Sciences, Inc. Ticker Security ID: Meeting Date Meeting Status GILD CUSIP 375558103 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Berg Mgmt For For For Elect John Cogan Mgmt For For For Elect Etienne Davignon Mgmt For For For Elect James Denny Mgmt For For For Elect Carla Hills Mgmt For For For Elect Kevin Lofton Mgmt For For For Elect John Madigan Mgmt For For For Elect John Martin Mgmt For For For Elect Gordon Moore Mgmt For For For Elect Nicholas Moore Mgmt For For For Elect Richard Whitley Mgmt For For For Elect Gayle Wilson Mgmt For For For Elect Per Wold-Olsen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP 38259P508 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Eric Schmidt Mgmt For For For Elect Sergey Brin Mgmt For For For Elect Larry Page Mgmt For For For Elect L. John Doerr Mgmt For For For Elect John Hennessy Mgmt For For For Elect Ann Mather Mgmt For For For Elect Paul Otellini Mgmt For For For Elect K. Shriram Mgmt For For For Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHldr Against Against For Behavorial Advertising 6 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights in China GrafTech International Ltd. Ticker Security ID: Meeting Date Meeting Status GTI CUSIP 384313102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Randy Carson Mgmt For For For Elect Mary Cranston Mgmt For For For Elect Harold Layman Mgmt For For For Elect Ferrell McClean Mgmt For For For Elect Michael Nahl Mgmt For For For Elect Steven Shawley Mgmt For For For Elect Craig Shular Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Equity Mgmt For For For Incentive Plan Guess?, Inc. Ticker Security ID: Meeting Date Meeting Status GES CUSIP 401617105 06/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Judith Blumenthal Mgmt For For For Elect Anthony Chidoni Mgmt For For For Elect Maurice Marciano Mgmt For For For 2 Amendment to the Annual Incentive Mgmt For For For Bonus Plan 3 Ratification of Auditor Mgmt For For For Health Management Associates, Inc. Ticker Security ID: Meeting Date Meeting Status HMA CUSIP 421933102 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Schoen Mgmt For For For Elect Gary Newsome Mgmt For For For Elect Kent Dauten Mgmt For For For Elect Donald Kiernan Mgmt For For For Elect Robert Knox Mgmt For For For Elect William Mayberry Mgmt For For For Elect Vicki O'Meara Mgmt For For For Elect William Steere, Jr. Mgmt For For For Elect Randolph Westerfield Mgmt For For For 2 Amendment to the 1996 Executive Mgmt For For For Incentive Compensation Plan 3 Ratification of Auditor Mgmt For For For HealthSouth Corporation Ticker Security ID: Meeting Date Meeting Status HLS CUSIP 421924309 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Blechschmidt Mgmt For For For Elect John Chidsey Mgmt For For For Elect Donald Correll Mgmt For For For Elect Yvonne Curl Mgmt For For For Elect Charles Elson Mgmt For For For Elect Jay Grinney Mgmt For For For Elect Jon Hanson Mgmt For For For Elect Leo Higdon, Jr. Mgmt For For For Elect John Maupin, Jr. Mgmt For For For Elect L. Edward Shaw, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For Herbalife Ltd. Ticker Security ID: Meeting Date Meeting Status HLF CUSIP G4412G101 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Leroy Barnes, Jr. Mgmt For For For Elect Richard Bermingham Mgmt For For For Elect Jeffrey Dunn Mgmt For For For 2 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP 428236103 03/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Andreessen Mgmt For For For 2 Elect Lawrence Babbio Jr. Mgmt For For For 3 Elect Sari Baldauf Mgmt For For For 4 Elect Rajiv Gupta Mgmt For For For 5 Elect John Hammergren Mgmt For For For 6 Elect Mark Hurd Mgmt For For For 7 Elect Joel Hyatt Mgmt For For For 8 Elect John Joyce Mgmt For For For 9 Elect Robert Ryan Mgmt For For For 10 Elect Lucille Salhany Mgmt For For For 11 Elect G. Kennedy Thompson Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 14 Adopt Advisory Vote on Executive Mgmt For For For Compensation Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP 441060100 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Connie Curran Mgmt For For For 2 Elect Heino von Prondzynski Mgmt For For For 3 Elect Mark Wheeler Mgmt For For For 4 Ratification of Auditor Mgmt For For For Integrated Device Technology, Inc. Ticker Security ID: Meeting Date Meeting Status IDTI CUSIP 458118106 09/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Schofield Mgmt For For For Elect Lewis Eggebrecht Mgmt For For For Elect Umesh Padval Mgmt For For For Elect Gordon Parnell Mgmt For For For Elect Donald Schrock Mgmt For For For Elect Ron Smith Mgmt For For For Elect Theodore Tewksbury Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 One-time Option Exchange Mgmt For Against Against Program 4 Ratification of Auditor Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For Against Against 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation IntercontinentalExchange, Inc. Ticker Security ID: Meeting Date Meeting Status ICE CUSIP 45865V100 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Charles Crisp Mgmt For For For Elect Jean-Marc Forneri Mgmt For For For Elect Fred Hatfield Mgmt For For For Elect Terrence Martell Mgmt For For For Elect Callum McCarthy Mgmt For For For Elect Robert Reid Mgmt For For For Elect Frederic Salerno Mgmt For Withhold Against Elect Jeffrey Sprecher Mgmt For For For Elect Judith Sprieser Mgmt For For For Elect Vincent Tese Mgmt For For For 2 Ratification of Auditor Mgmt For For For International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Cathleen Black Mgmt For For For 3 Elect William Brody Mgmt For For For 4 Elect Kenneth Chenault Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect Shirley Jackson Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Taizo Nishimuro Mgmt For For For 10 Elect James Owens Mgmt For For For 11 Elect Samuel Palmisano Mgmt For For For 12 Elect Joan Spero Mgmt For For For 13 Elect Sidney Taurel Mgmt For For For 14 Elect Lorenzo Zambrano Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) J.B. Hunt Transport Services, Inc. Ticker Security ID: Meeting Date Meeting Status JBHT CUSIP 445658107 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Duncan Mgmt For For For 2 Elect Sharilyn Gasaway Mgmt For For For 3 Elect Coleman Peterson Mgmt For For For 4 Elect James Robo Mgmt For For For 5 Elect Wayne Garrison Mgmt For For For 6 Elect Gary George Mgmt For For For 7 Elect Bryan Hunt Mgmt For For For 8 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Joy Global Inc. Ticker Security ID: Meeting Date Meeting Status JOYG CUSIP 481165108 03/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Steven Gerard Mgmt For For For Elect John Hanson Mgmt For For For Elect Kenneth Johnsen Mgmt For For For Elect Gale Klappa Mgmt For For For Elect Richard Loynd Mgmt For For For Elect P. Eric Siegert Mgmt For For For Elect Michael Sutherlin Mgmt For For For Elect James Tate Mgmt For For For 2 Ratification of Auditor Mgmt For For For JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Affirmation of Political Nonpartisanship 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between CEO and Employee Pay 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Knight Transportation, Inc. Ticker Security ID: Meeting Date Meeting Status KNX CUSIP 499064103 05/20/2010 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kevin Knight Mgmt For TNA N/A Elect Randy Knight Mgmt For TNA N/A Elect Michael Garnreiter Mgmt For TNA N/A 2 Amendment to the 2005 Executive Mgmt For TNA N/A Cash Bonus Plan 3 Ratification of Auditor Mgmt For TNA N/A L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP 502424104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For Withhold Against Elect Lewis Kramer Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Amendment to the 2008 Long Term Mgmt For For For Performance Plan 3 Ratification of Auditor Mgmt For For For Las Vegas Sands Corp. Ticker Security ID: Meeting Date Meeting Status LVS CUSIP 517834107 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Sheldon Adelson Mgmt For Withhold Against Elect Irwin Chafetz Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report 4 Transaction of Other Business Mgmt For Against Against Lincare Holdings Inc. Ticker Security ID: Meeting Date Meeting Status LNCR CUSIP 532791100 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Byrnes Mgmt For For For Elect Stuart Altman Mgmt For For For Elect Chester Black Mgmt For For For Elect Frank Byrne Mgmt For For For Elect William Miller III Mgmt For For For 2 Ratification of Auditor Mgmt For For For Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP 544147101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virgis Colbert Mgmt For For For Elect Richard Roedel Mgmt For For For Elect David Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Marvell Technology Group Ltd. Ticker Security ID: Meeting Date Meeting Status MRVL CUSIP G5876H105 07/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Sehat Sutardja Mgmt For For For 2 Elect Pantas Sutardja Mgmt For For For 3 Ratification of Auditor Mgmt For For For Maxim Integrated Products, Inc. Ticker Security ID: Meeting Date Meeting Status MXIM CUSIP 57772K101 12/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Tunc Doluca Mgmt For For For Elect B. Kipling Hagopian Mgmt For For For Elect James Bergman Mgmt For For For Elect Joseph Bronson Mgmt For For For Elect Robert Grady Mgmt For For For Elect William Watkins Mgmt For For For Elect A.R. Frank Wazzan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2008 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 1996 Stock Mgmt For For For Incentive Plan 5 Executive Bonus Plan Mgmt For For For McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP 580135101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Walter Massey Mgmt For For For 2 Elect John Rogers, Jr. Mgmt For For For 3 Elect Roger Stone Mgmt For For For 4 Elect Miles White Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 7 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 8 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing 9 Shareholder Proposal Regarding ShrHldr Against Against For Cage-Free Eggs Michael Baker Corporation Ticker Security ID: Meeting Date Meeting Status BKR CUSIP 057149106 05/26/2010 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Bontempo Mgmt For TNA N/A Elect Nicholas Constantakis Mgmt For TNA N/A Elect Mark Kaplan Mgmt For TNA N/A Elect Robert Foglesong Mgmt For TNA N/A Elect Bradley Mallory Mgmt For TNA N/A Elect John Murray, Jr. Mgmt For TNA N/A Elect Pamela Pierce Mgmt For TNA N/A Elect Richard Shaw Mgmt For TNA N/A Elect David Wormley Mgmt For TNA N/A 2 Employee Stock Purchase Plan Mgmt For TNA N/A 3 Long-Term Incentive Plan Mgmt For TNA N/A 4 Ratification of Auditor Mgmt For TNA N/A Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Mgmt For For For Special Meeting 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of Principles for Health Care Reform 14 Shareholder Proposal Regarding ShrHldr Against Against For Charitable Contributions Monster Worldwide, Inc. Ticker Security ID: Meeting Date Meeting Status MWW CUSIP 611742107 06/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Salvatore Iannuzzi Mgmt For For For 2 Elect Robert Chrenc Mgmt For For For 3 Elect John Gaulding Mgmt For For For 4 Elect Edmund Giambastiani, Jr. Mgmt For For For 5 Elect Cynthia McCague Mgmt For For For 6 Elect Jeffrey Rayport Mgmt For For For 7 Elect Roberto Tunioli Mgmt For For For 8 Elect Timothy Yates Mgmt For For For 9 Ratification of Auditor Mgmt For For For Myriad Genetics, Inc. Ticker Security ID: Meeting Date Meeting Status MYGN CUSIP 62855J104 11/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Henderson Mgmt For For For Elect S. Louise Phanstiel Mgmt For For For 2 Amendment to the 2003 Employee, Mgmt For Against Against Director and Consultant Stock Option Plan 3 Ratification of Auditor Mgmt For For For NeuStar, Inc. Ticker Security ID: Meeting Date Meeting Status NSR CUSIP 64126X201 06/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gareth Chang Mgmt For For For Elect Jeffrey Ganek Mgmt For For For Elect Hellene Runtagh Mgmt For For For 2 Ratification of Auditor Mgmt For For For Newmont Mining Corporation Ticker Security ID: Meeting Date Meeting Status NEM CUSIP 651639106 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Glen Barton Mgmt For For For Elect Vincent Calarco Mgmt For For For Elect Joseph Carrabba Mgmt For For For Elect Noreen Doyle Mgmt For For For Elect Veronica Hagen Mgmt For For For Elect Michael Hamson Mgmt For For For Elect Richard O'Brien Mgmt For For For Elect John Prescott Mgmt For For For Elect Donald Roth Mgmt For For For Elect James Taranik Mgmt For For For Elect Simon Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors Noble Corporation Ticker Security ID: Meeting Date Meeting Status NE CUSIP H5833N103 10/29/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gordon Hall Mgmt For For For Elect Jon Marshall Mgmt For For For 2 Amendment to the 1991 Stock Mgmt For For For Option and Restricted Stock Plan Nordstrom, Inc. Ticker Security ID: Meeting Date Meeting Status JWN CUSIP 655664100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Phyllis Campbell Mgmt For For For 2 Elect Enrique Hernandez, Jr. Mgmt For For For 3 Elect Robert Miller Mgmt For For For 4 Elect Blake Nordstrom Mgmt For For For 5 Elect Erik Nordstrom Mgmt For For For 6 Elect Peter Nordstrom Mgmt For For For 7 Elect Philip Satre Mgmt For For For 8 Elect Robert Walter Mgmt For For For 9 Elect Alison Winter Mgmt For For For 10 2010 Equity Incentive Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For Northern Trust Corporation Ticker Security ID: Meeting Date Meeting Status NTRS CUSIP 665859104 04/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Linda Bynoe Mgmt For For For Elect Nicholas Chabraja Mgmt For For For Elect Susan Crown Mgmt For For For Elect Dipak Jain Mgmt For For For Elect Robert Lane Mgmt For For For Elect Robert McCormack Mgmt For For For Elect Edward Mooney Mgmt For For For Elect John Rowe Mgmt For For For Elect David Smith, Jr. Mgmt For For For Elect William Smithburg Mgmt For For For Elect Enrique Sosa Mgmt For For For Elect Charles Tribbett III Mgmt For For For Elect Frederick Waddell Mgmt For For For 2 Ratification of Auditor Mgmt For For For Nu Skin Enterprises, Inc. Ticker Security ID: Meeting Date Meeting Status NUS CUSIP 67018T105 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Nevin Andersen Mgmt For Withhold Against Elect Daniel Campbell Mgmt For Withhold Against Elect E.J. Garn Mgmt For Withhold Against Elect M. Truman Hunt Mgmt For Withhold Against Elect Andrew Lipman Mgmt For Withhold Against Elect Steven Lund Mgmt For Withhold Against Elect Patricia Negron Mgmt For Withhold Against Elect Thomas Pisano Mgmt For Withhold Against Elect Blake Roney Mgmt For Withhold Against Elect Sandra Tillotson Mgmt For Withhold Against Elect David Ussery Mgmt For Withhold Against 2 2010 Omnibus Incentive Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP 670346105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel DiMicco Mgmt For For For Elect James Hlavacek Mgmt For For For Elect John Walker Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 2010 Stock Option and Award Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 6 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report O'Reilly Automotive, Inc. Ticker Security ID: Meeting Date Meeting Status ORLY CUSIP 686091109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lawrence O'Reilly Mgmt For For For 2 Elect Rosalie O'Reilly-Wooten Mgmt For For For 3 Elect Thomas Hendrickson Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Transaction of Other Business Mgmt For Against Against Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP 674599105 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For Against Against 2 Elect John Chalsty Mgmt For Against Against 3 Elect Stephen Chazen Mgmt For Against Against 4 Elect Edward Djerejian Mgmt For Against Against 5 Elect John Feick Mgmt For Against Against 6 Elect Carlos Gutierrez Mgmt For Against Against 7 Elect Ray Irani Mgmt For Against Against 8 Elect Irvin Maloney Mgmt For Against Against 9 Elect Avedick Poladian Mgmt For Against Against 10 Elect Rodolfo Segovia Mgmt For Against Against 11 Elect Aziz Syriani Mgmt For Against Against 12 Elect Rosemary Tomich Mgmt For Against Against 13 Elect Walter Weisman Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Re-approval of Performance Goals Mgmt For For For under the 2005 Long-Term Incentive Plan 16 Advisory Vote on Executive Mgmt For Against Against Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Host Country Regulations 21 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 22 Shareholder Proposal Regarding ShrHldr Against Against For Security of Chemical Facilities 23 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Omnicom Group Inc. Ticker Security ID: Meeting Date Meeting Status OMC CUSIP 681919106 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Alan Batkin Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Incentive Mgmt For Against Against Award Plan 4 Adoption of Majority Vote for Mgmt For For For Election of Directors 5 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses 6 Shareholder Proposal Regarding ShrHldr Against Against For the Approval of Survivor Benefits (Golden Coffins) 7 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berg Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Donald Lucas Mgmt For Withhold Against Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2010 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Panera Bread Company Ticker Security ID: Meeting Date Meeting Status PNRA CUSIP 69840W108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Larry Franklin Mgmt For For For Elect Charles Chapman, III Mgmt For For For 2 Amendment to the 2006 Stock Mgmt For For For Incentive Plan 3 Amendment to the 1992 Employee Mgmt For For For Stock Purchase Plan 4 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP 713448108 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For Against Against 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2007 Long-Term Mgmt For For For Incentive Plan 15 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report on Public Policy Issues Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP 71654V408 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Capital Expenditure Budget Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors Mgmt For Against Against 5 Election of Chairperson of the Mgmt For For For Board of Directors 6 Election of Supervisory Council Mgmt For For For 7 Remuneration Policy Mgmt For For For 8 Capitalization of Reserves Mgmt For For For 9 Waiver of Preemptive Rights to Mgmt For For For Effect Merger between Braskem and Quattor Petroleum Geo-Services ASA Ticker Security ID: Meeting Date Meeting Status PGS CINS R69628114 04/29/2010 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Meeting Notice and Agenda Mgmt For TNA N/A 4 Election of an Individual to Check Mgmt For TNA N/A Minutes 5 Accounts and Reports Mgmt For TNA N/A 6 Authority to Set Auditor's Fees Mgmt For TNA N/A 7 Elect Francis Gugen Mgmt For TNA N/A 8 Elect Harald Norvik Mgmt For TNA N/A 9 Elect Daniel Piette Mgmt For TNA N/A 10 Elect Holly van Deursen Mgmt For TNA N/A 11 Elect Annette Malm Justad Mgmt For TNA N/A 12 Elect Carol Bell Mgmt For TNA N/A 13 Elect Ingar Skaug Mgmt For TNA N/A 14 Elect Roger ONeil Mgmt For TNA N/A 15 Elect C. Maury Devine Mgmt For TNA N/A 16 Elect Hanne Harlem Mgmt For TNA N/A 17 Directors' and Nominating Mgmt For TNA N/A Committee Fees 18 Compensation Guidelines for Board Mgmt For TNA N/A of Directors 19 Compensation Guidelines for Mgmt For TNA N/A Nominating Committee 20 Compensation Policy Mgmt For TNA N/A 21 Authority to Repurchase Shares Mgmt For TNA N/A 22 Amendment Regarding Voting Mgmt For TNA N/A 23 Authority to Set Extraordinary Mgmt For TNA N/A Meeting Notice Period at 14 Days 24 Employee Stock Option Plan Mgmt For TNA N/A 25 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 26 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights Pursuant to Stock Option Plan 27 Authority to Issue Convertible Mgmt For TNA N/A Bonds 28 Ratification of Board Acts Mgmt For TNA N/A Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Food Insecurity and Tobacco Use 13 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Protocols Polycom, Inc. Ticker Security ID: Meeting Date Meeting Status PLCM CUSIP 73172K104 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Hagerty Mgmt For For For Elect Michael Kourey Mgmt For For For Elect Betsy Atkins Mgmt For For For Elect David DeWalt Mgmt For For For Elect John Kelley, Jr. Mgmt For For For Elect D. Scott Mercer Mgmt For For For Elect William Owens Mgmt For For For Elect Kevin Parker Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Precision Castparts Corp. Ticker Security ID: Meeting Date Meeting Status PCP CUSIP 740189105 08/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Donegan Mgmt For Withhold Against Elect Vernon Oechsle Mgmt For Withhold Against Elect Rick Schmidt Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For priceline.com Incorporated Ticker Security ID: Meeting Date Meeting Status PCLN CUSIP 741503403 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Boyd Mgmt For For For Elect Ralph Bahna Mgmt For For For Elect Howard Barker, Jr. Mgmt For For For Elect Jan Docter Mgmt For For For Elect Jeffrey Epstein Mgmt For For For Elect James Guyette Mgmt For For For Elect Nancy Peretsman Mgmt For For For Elect Craig Rydin Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.01 Elect Ravi Akhoury Mgmt For For For 1.02 Elect Jameson Baxter Mgmt For For For 1.03 Elect Charles Curtis Mgmt For For For 1.04 Elect Robert Darretta Mgmt For For For 1.05 Elect Myra Drucker Mgmt For For For 1.06 Elect John Hill Mgmt For For For 1.07 Elect Paul Joskow Mgmt For For For 1.08 Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: The Duration Of The Trust N/A N/A N/A N/A Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Stephen Bennett Mgmt For For For Elect Donald Cruickshank Mgmt For For For Elect Raymond Dittamore Mgmt For For For Elect Thomas Horton Mgmt For For For Elect Irwin Jacobs Mgmt For For For Elect Paul Jacobs Mgmt For For For Elect Robert Kahn Mgmt For For For Elect Sherry Lansing Mgmt For For For Elect Duane Nelles Mgmt For For For Elect Brent Scowcroft Mgmt For For For Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Quest Software, Inc. Ticker Security ID: Meeting Date Meeting Status QSFT CUSIP 74834T103 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vincent Smith Mgmt For For For Elect Raymond Lane Mgmt For For For Elect Douglas Garn Mgmt For For For Elect Augustine Nieto II Mgmt For For For Elect Kevin Klausmeyer Mgmt For For For Elect Paul Sallaberry Mgmt For For For Elect H. John Dirks Mgmt For For For 2 Ratification of Auditor Mgmt For For For Range Resources Corporation Ticker Security ID: Meeting Date Meeting Status RRC CUSIP 75281A109 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charles Blackburn Mgmt For For For 2 Elect Anthony Dub Mgmt For For For 3 Elect V. Richard Eales Mgmt For For For 4 Elect Allen Finkelson Mgmt For For For 5 Elect James Funk Mgmt For For For 6 Elect Jonathan Linker Mgmt For For For 7 Elect Kevin McCarthy Mgmt For For For 8 Elect John Pinkerton Mgmt For For For 9 Elect Jeffrey Ventura Mgmt For For For 10 Amendment to the 2005 Equity- Mgmt For For For Based Compensation Plan 11 Ratification of Auditor Mgmt For For For Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP 755111507 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vernon Clark Mgmt For For For 2 Elect John Deutch Mgmt For For For 3 Elect Stephen Hadley Mgmt For For For 4 Elect Frederic Poses Mgmt For For For 5 Elect Michael Ruettgers Mgmt For For For 6 Elect Ronald Skates Mgmt For For For 7 Elect William Spivey Mgmt For For For 8 Elect Linda Stuntz Mgmt For For For 9 Elect William Swanson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 2010 Stock Plan Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 14 Shareholder Proposal Regarding ShrHldr Against Against For Supplemental Executive Retirement Plans 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent Red Hat, Inc. Ticker Security ID: Meeting Date Meeting Status RHT CUSIP 756577102 08/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Micheline Chau Mgmt For For For Elect Marye Anne Fox Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ross Stores, Inc. Ticker Security ID: Meeting Date Meeting Status ROST CUSIP 778296103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Bush Mgmt For For For Elect Norman Ferber Mgmt For For For Elect Gregory Quesnel Mgmt For For For 2 Ratification of Auditor Mgmt For For For Safran SA Ticker Security ID: Meeting Date Meeting Status SAF CINS F4035A557 05/27/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Ratification Mgmt For For For of Management and Supervisory Board Acts; Approval of Non-Tax- Deductible Expenses 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Related Party Transactions Mgmt For For For 7 Appointment of Auditor (Mazars) Mgmt For For For 8 Appointment of Auditor (Ernst & Mgmt For For For Young et Autres) 9 Appointment of Alternate Auditor Mgmt For For For (Gilles Rainaut) 10 Appointment of Alternate Auditor Mgmt For For For (Auditex) 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Increase Capital Mgmt For For For Through Capitalizations 13 Authority to Cancel Shares and Mgmt For For For Reduce Capital 14 Authority to Carry Out Formalities Mgmt For For For 15 Non-Voting Meeting Note N/A N/A N/A N/A 16 Non-Voting Meeting Note N/A N/A N/A N/A salesforce.com, inc. Ticker Security ID: Meeting Date Meeting Status CRM CUSIP 79466L302 06/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stratton Sclavos Mgmt For For For Elect Lawrence Tomlinson Mgmt For For For Elect Shirley Young Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against Schlumberger N.V. (Schlumberger Limited) Ticker Security ID: Meeting Date Meeting Status SLB CUSIP 806857108 04/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Philippe Camus Mgmt For For For Elect Jamie Gorelick Mgmt For For For Elect Andrew Gould Mgmt For For For Elect Tony Isaac Mgmt For For For Elect Nikolay Kudryavtsev Mgmt For For For Elect Adrian Lajous Mgmt For For For Elect Michael Marks Mgmt For For For Elect Leo Reif Mgmt For For For Elect Tore Sandvold Mgmt For For For Elect Henri Seydoux Mgmt For For For Elect Peter Currie Mgmt For For For Elect K.V. Kamath Mgmt For For For 2 Approval of Financial Statements Mgmt For For For and Dividends 3 2010 Stock Incentive Plan Mgmt For For For 4 Amendment to the Discounted Mgmt For For For Stock Purchase Plan 5 Appointment of Auditor Mgmt For For For Scripps Networks Interactive, Inc. Ticker Security ID: Meeting Date Meeting Status SNI CUSIP 811065101 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Galloway Mgmt For For For Elect Dale Pond Mgmt For For For Elect Ronald Tysoe Mgmt For For For Sequenom, Inc. Ticker Security ID: Meeting Date Meeting Status SQNM CUSIP 817337405 06/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ernst-Gunter Afting Mgmt For For For Elect Kenneth Buechler Mgmt For For For Elect John Fazio Mgmt For For For Elect Harry Hixson, Jr. Mgmt For For For Elect Richard Lerner Mgmt For For For Elect Ronald Lindsay Mgmt For For For Elect David Pendarvis Mgmt For For For 2 Amendment to the 2006 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Sigma-Aldrich Corporation Ticker Security ID: Meeting Date Meeting Status SIAL CUSIP 826552101 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Rebecca Bergman Mgmt For For For 2 Elect George Church Mgmt For For For 3 Elect David Harvey Mgmt For For For 4 Elect W. Lee McCollum Mgmt For For For 5 Elect Jai Nagarkatti Mgmt For For For 6 Elect Avi Nash Mgmt For For For 7 Elect Steven Paul Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect D. Dean Spatz Mgmt For For For 10 Elect Barrett Toan Mgmt For For For 11 Amendment to the Cash Bonus Mgmt For Against Against Plan 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Silicon Laboratories Inc. Ticker Security ID: Meeting Date Meeting Status SLAB CUSIP 826919102 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Enloe, III Mgmt For For For Elect Kristin Onken Mgmt For For For 2 Ratification of Auditor Mgmt For For For Southwestern Energy Company Ticker Security ID: Meeting Date Meeting Status SWN CUSIP 845467109 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lewis Epley, Jr. Mgmt For For For Elect Robert Howard Mgmt For For For Elect Harold Korell Mgmt For For For Elect Vello Kuuskraa Mgmt For For For Elect Kenneth Mourton Mgmt For For For Elect Steven Mueller Mgmt For For For Elect Charles Scharlau Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Increase of Authorized Common Mgmt For For For Stock 4 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 5 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Spartan Stores, Inc. Ticker Security ID: Meeting Date Meeting Status SPTN CUSIP 846822104 08/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect M. Shan Atkins Mgmt For For For Elect Frank Gambino Mgmt For For For Elect Timothy O'Donovan Mgmt For For For 2 Amendment to the Stock Incentive Mgmt For Against Against Plan of 2005 3 Associate Stock Purchase Plan of Mgmt For For For 4 Ratification of Auditor Mgmt For For For St. Jude Medical, Inc. Ticker Security ID: Meeting Date Meeting Status STJ CUSIP 790849103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stuart Essig Mgmt For For For 2 Elect Barbara Hill Mgmt For For For 3 Elect Michael Rocca Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report Stericycle, Inc. Ticker Security ID: Meeting Date Meeting Status SRCL CUSIP 858912108 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Miller Mgmt For For For Elect Jack Schuler Mgmt For For For Elect Thomas Brown Mgmt For For For Elect Rod Dammeyer Mgmt For For For Elect William Hall Mgmt For For For Elect Jonathan Lord Mgmt For For For Elect John Patience Mgmt For For For Elect James W.P. Reid-Anderson Mgmt For For For Elect Ronald Spaeth Mgmt For For For 2 Ratification of Auditor Mgmt For For For Steven Madden, Ltd. Ticker Security ID: Meeting Date Meeting Status SHOO CUSIP 556269108 05/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Rosenfeld Mgmt For For For Elect John Madden Mgmt For For For Elect Peter Migliorini Mgmt For For For Elect Richard Randall Mgmt For For For Elect Ravi Sachdev Mgmt For For For Elect Thomas Schwartz Mgmt For For For 2 Ratification of Auditor Mgmt For For For Symantec Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP 871503108 09/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect William Coleman, III Mgmt For For For Elect Frank Dangeard Mgmt For For For Elect Geraldine Laybourne Mgmt For For For Elect David Mahoney Mgmt For For For Elect Robert Miller Mgmt For For For Elect Enrique Salem Mgmt For For For Elect Daniel Schulman Mgmt For For For Elect John Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting TD AMERITRADE Holding Corporation Ticker Security ID: Meeting Date Meeting Status AMTD CUSIP 87236Y108 02/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Marshall Cohen Mgmt For Withhold Against Elect William Hatanaka Mgmt For Withhold Against Elect J. Peter Ricketts Mgmt For Withhold Against Elect Allan Tessler Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Long-Term Mgmt For For For Incentive Plan Teva Pharmaceutical Industries Ltd (ADR) Ticker Security ID: Meeting Date Meeting Status TEVA CUSIP 881624209 06/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Abraham Cohen Mgmt For For For 3 Elect Amir Elstein Mgmt For For For 4 Elect Roger Kornberg Mgmt For For For 5 Elect Moshe Many Mgmt For For For 6 Elect Dan Propper Mgmt For For For 7 Appointment of Auditor Mgmt For For For 8 2010 Long-Term Equity-Based Mgmt For For For Incentive Plan 9 Remuneration of Phillip Frost Mgmt For For For 10 Remuneration of Moshe Many Mgmt For For For 11 Remuneration of Roger Kornberg Mgmt For For For 12 Increase in Authorized Capital Mgmt For For For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For The AES Corporation Ticker Security ID: Meeting Date Meeting Status AES CUSIP 00130H105 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Bodman Mgmt For For For Elect Paul Hanrahan Mgmt For For For Elect Tarun Khanna Mgmt For For For Elect John Koskinen Mgmt For For For Elect Philip Lader Mgmt For For For Elect Sandra Moose Mgmt For For For Elect John Morse, Jr. Mgmt For For For Elect Philip Odeen Mgmt For For For Elect Charles Rossotti Mgmt For For For Elect Sven Sandstrom Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Compensation Plan 3 Reapproval of the Performance Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For The Coca-Cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP 191216100 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allen Mgmt For For For 2 Elect Ronald Allen Mgmt For For For 3 Elect Cathleen Black Mgmt For For For 4 Elect Barry Diller Mgmt For For For 5 Elect Alexis Herman Mgmt For For For 6 Elect Muhtar Kent Mgmt For For For 7 Elect Donald Keough Mgmt For For For 8 Elect Maria Lagomasino Mgmt For For For 9 Elect Donald McHenry Mgmt For For For 10 Elect Sam Nunn Mgmt For For For 11 Elect James Robinson III Mgmt For For For 12 Elect Peter Ueberroth Mgmt For For For 13 Elect Jacob Wallenberg Mgmt For Against Against 14 Elect James Williams Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Performance Based Restricted Equity Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Bisphenol-A The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Elimination of Supermajority Mgmt For For For Requirement 15 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Climate Policy 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement The Procter & Gamble Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP 742718109 10/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kenneth Chenault Mgmt For For For 2 Elect Scott Cook Mgmt For Against Against 3 Elect Rajat Gupta Mgmt For For For 4 Elect Alan Lafley Mgmt For For For 5 Elect Charles Lee Mgmt For For For 6 Elect Lynn Martin Mgmt For For For 7 Elect Robert McDonald Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Johnathan Rodgers Mgmt For For For 10 Elect Ralph Snyderman Mgmt For For For 11 Elect Mary Agnes Wilderotter Mgmt For For For 12 Elect Patricia Woertz Mgmt For For For 13 Elect Ernesto Zedillo Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Amendments to Code of Mgmt For For For Regulations 16 2009 Stock and Incentive Mgmt For For For Compensation Plan 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) The Scotts Miracle-Gro Company Ticker Security ID: Meeting Date Meeting Status SMG CUSIP 810186106 01/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mark Baker Mgmt For Withhold Against Elect Joseph Flannery Mgmt For Withhold Against Elect Katherine Littlefield Mgmt For Withhold Against Elect Adam Hanft Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For The Timken Company Ticker Security ID: Meeting Date Meeting Status TKR CUSIP 887389104 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Griffith Mgmt For Withhold Against Elect John Luke, Jr. Mgmt For Withhold Against Elect Frank Sullivan Mgmt For Withhold Against Elect Ward Timken Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Senior Executive Mgmt For For For Management Performance Plan 4 Amendment to Declassify the Board Mgmt For For For 5 Amendments to Allow the Board to Mgmt For Against Against Amend the Company's Regulations The Warnaco Group, Inc. Ticker Security ID: Meeting Date Meeting Status WRC CUSIP 934390402 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David A. Bell Mgmt For For For 2 Elect Robert A. Bowman Mgmt For For For 3 Elect Richard Karl Goeltz Mgmt For For For 4 Elect Joseph R. Gromek Mgmt For For For 5 Elect Sheila A. Hopkins Mgmt For For For 6 Elect Charles R. Perrin Mgmt For For For 7 Elect Nancy A. Reardon Mgmt For For For 8 Elect Donald L. Seeley Mgmt For For For 9 Elect Cheryl NIdo Turpin Mgmt For For For 10 Ratification of Auditor Mgmt For For For Thermo Fisher Scientific Inc. Ticker Security ID: Meeting Date Meeting Status TMO CUSIP 883556102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Marc Casper Mgmt For For For 2 Elect Tyler Jacks Mgmt For For For 3 Ratification of Auditor Mgmt For For For Thoratec Corporation Ticker Security ID: Meeting Date Meeting Status THOR CUSIP 885175307 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil F. Dimick Mgmt For For For Elect Gerhard F. Burbach Mgmt For For For Elect J. Daniel Cole Mgmt For For For Elect Steven H. Collis Mgmt For For For Elect Elisha W. Finney Mgmt For For For Elect D. Keith Grossman Mgmt For For For Elect Paul A. LaViolette Mgmt For For For Elect Daniel M. Mulvena Mgmt For For For 2 Amendment to the 2006 Incentive Mgmt For For For Stock Plan 3 Ratification of Auditor Mgmt For For For THQ Inc. Ticker Security ID: Meeting Date Meeting Status THQI CUSIP 872443403 08/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Farrell Mgmt For For For Elect Lawrence Burstein Mgmt For For For Elect Henry DeNero Mgmt For For For Elect Brian Dougherty Mgmt For Withhold Against Elect Jeffrey Griffiths Mgmt For For For Elect Gary Rieschel Mgmt For For For Elect James Whims Mgmt For For For 2 Amendment to the Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For TIBCO Software Inc. Ticker Security ID: Meeting Date Meeting Status TIBX CUSIP 88632Q103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Vivek Ranadive Mgmt For For For Elect Nanci Caldwell Mgmt For For For Elect Eric Dunn Mgmt For For For Elect Narendra Gupta Mgmt For For For Elect Peter Job Mgmt For For For Elect Philip Wood Mgmt For For For 2 Amendment to the 2008 Equity Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For Against Against 2 Elect William Barr Mgmt For Against Against 3 Elect Jeffrey Bewkes Mgmt For Against Against 4 Elect Stephen Bollenbach Mgmt For Against Against 5 Elect Frank Caufield Mgmt For Against Against 6 Elect Robert Clark Mgmt For Against Against 7 Elect Mathias Dopfner Mgmt For Against Against 8 Elect Jessica Einhorn Mgmt For Against Against 9 Elect Fred Hassan Mgmt For Against Against 10 Elect Michael Miles Mgmt For Against Against 11 Elect Kenneth Novack Mgmt For Against Against 12 Elect Deborah Wright Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 2010 Stock Incentive Plan Mgmt For For For 15 Amendment to the Bylaws Mgmt For For For Regarding the Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 17 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 18 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) TransDigm Group Incorporated Ticker Security ID: Meeting Date Meeting Status TDG CUSIP 893641100 02/17/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mervin Dunn Mgmt For For For Elect Michael Graff Mgmt For For For 2 Ratification of Auditor Mgmt For For For Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP H8817H100 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articles to Change Mgmt For For For Place of Incorportation 5 Renewal of Share Capital Mgmt For For For 6 Amendment to Par Value Mgmt For For For 7 Amendments to Articles to Comply Mgmt For For For with The Swiss Federal Act on Intermediated Securities ("FISA") 8 Elect Steven Newman Mgmt For For For 9 Elect Thomas Cason Mgmt For For For 10 Elect Robert Sprague Mgmt For For For 11 Elect J. Michael Talbert Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Appointment of Auditor Mgmt For For For Ultra Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status UPL CUSIP 903914109 06/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Watford Mgmt For For For Elect W. Charles Helton Mgmt For For For Elect Robert Rigney Mgmt For For For Elect Stephen McDaniel Mgmt For For For Elect Roger Brown Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing Urban Outfitters, Inc. Ticker Security ID: Meeting Date Meeting Status URBN CUSIP 917047102 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Scott Belair Mgmt For Withhold Against Elect Robert Strouse Mgmt For Withhold Against 2 Executive Incentive Plan Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Workplace Human Rights Report Vertex Pharmaceuticals Incorporated Ticker Security ID: Meeting Date Meeting Status VRTX CUSIP 92532F100 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joshua Boger Mgmt For For For Elect Charles Sanders Mgmt For For For Elect Elaine Ullian Mgmt For For For 2 Amendment to the 2006 Stock and Mgmt For Against Against Option Plan 3 Ratification of Auditor Mgmt For For For Vestas Wind Systems A/S Ticker Security ID: Meeting Date Meeting Status VWS CINS K9773J128 01/14/2010 Take No Action Meeting Type Country of Trade Special Denmark Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Amendments to Articles Regarding Mgmt For TNA N/A Shareholder Proposals 3 Authority to Carry Out Formalities Mgmt For TNA N/A VISA INC. Ticker Security ID: Meeting Date Meeting Status V CUSIP 92826C839 01/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Matschullat Mgmt For For For Elect Cathy Minehan Mgmt For For For Elect David Pang Mgmt For For For Elect William Shanahan Mgmt For For For Elect John Swainson Mgmt For For For 2 Ratification of Auditor Mgmt For For For W.W. Grainger, Inc. Ticker Security ID: Meeting Date Meeting Status GWW CUSIP 384802104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Anderson Mgmt For For For Elect Wilbur Gantz Mgmt For For For Elect V. Ann Hailey Mgmt For For For Elect William Hall Mgmt For For For Elect Stuart Levenick Mgmt For For For Elect John McCarter, Jr. Mgmt For For For Elect Neil Novich Mgmt For For For Elect Michael Roberts Mgmt For For For Elect Gary Rogers Mgmt For For For Elect James Ryan Mgmt For For For Elect E. Scott Santi Mgmt For For For Elect James Slavik Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Incentive Plan Mgmt For For For Waddell & Reed Financial, Inc. Ticker Security ID: Meeting Date Meeting Status WDR CUSIP 930059100 04/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Henry Herrmann Mgmt For Withhold Against Elect James Raines Mgmt For Withhold Against Elect William Rogers Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Mgmt For For For Incentive Plan, Renamed the 2010 Stock Incentive Plan 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 22 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 23 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing 24 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Priorities Report Walter Energy, Inc. Ticker Security ID: Meeting Date Meeting Status WLT CUSIP 93317Q105 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Clark, Jr. Mgmt For For For Elect Jerry Kolb Mgmt For For For Elect Patrick Kriegshauser Mgmt For For For Elect Joseph Leonard Mgmt For For For Elect Bernard Rethore Mgmt For For For Elect George Richmond Mgmt For For For Elect Michael Tokarz Mgmt For Withhold Against Elect A.J. Wagner Mgmt For For For 2 Ratification of Auditor Mgmt For For For WellPoint, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP 94973V107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Sheila Burke Mgmt For For For 2 Elect George Schaefer, Jr. Mgmt For For For 3 Elect Jackie Ward Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Conversion to Nonprofit Status 6 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Contributions and Expenditure Report 7 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For Against Against 2 Elect John Chen Mgmt For Against Against 3 Elect Lloyd Dean Mgmt For Against Against 4 Elect Susan Engel Mgmt For Against Against 5 Elect Enrique Hernandez, Jr. Mgmt For Against Against 6 Elect Donald James Mgmt For Against Against 7 Elect Richard McCormick Mgmt For Against Against 8 Elect Mackey McDonald Mgmt For Against Against 9 Elect Cynthia Milligan Mgmt For Against Against 10 Elect Nicholas Moore Mgmt For Against Against 11 Elect Philip Quigley Mgmt For Against Against 12 Elect Judith Runstad Mgmt For Against Against 13 Elect Stephen Sanger Mgmt For Against Against 14 Elect Robert Steel Mgmt For Against Against 15 Elect John Stumpf Mgmt For Against Against 16 Elect Susan Swenson Mgmt For Against Against 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Increase of Authorized Common Mgmt For For For Stock 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP 983024100 07/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Elect Robert Amen Mgmt For For For 4 Elect Michael Critelli Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect Victor Ganzi Mgmt For For For 7 Elect Robert Langer Mgmt For For For 8 Elect John Mascotte Mgmt For For For 9 Elect Raymond McGuire Mgmt For For For 10 Elect Mary Polan Mgmt For For For 11 Elect Bernard Poussot Mgmt For For For 12 Elect Gary Rogers Mgmt For For For 13 Elect John Torell III Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam New Opportunities Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
